TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00697-CV


                                        R. F., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



           FROM THE 424TH DISTRICT COURT OF BURNET COUNTY,
   NO. 42686, THE HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November 9,

2015. To date, the reporter’s record has not been filed.

               Jessica Jacobi is hereby ordered to file the reporter’s record in this case on or

before November 25, 2015. If the record is not filed by that date, Jacobi may be required to

show cause why she should not be held in contempt of court.

               It is ordered on November 18, 2015.



Before Justices Puryear, Goodwin and Bourland